DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 03/25/2020.  Claims 1-8 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (20120141307 and hereinafter as Kino) in view of Hattori et al. (20110095659)
Regarding claim 1. Kino teaches a motor-driven compressor [fig 1-8] comprising: 
a compression portion that compresses fluid [15 and ¶23]; 
an electric motor [16] that drives the compression portion; 
a motor controller [controller disclose in ¶35] that has a circuit substrate [25] for driving the electric motor; 
a housing [12] that has an inverter [22] accommodating chamber for accommodating the motor controller; 
a connector [34, connector is interpreted as a pass through part] that has a connecting terminal [33] and a bus bar [32 with 35], the bus bar being provided to electrically connect the connecting terminal to the circuit substrate [see ¶29]; 
a terminal pin [31] that is fixed to the housing and removably inserted in the connecting terminal, thereby electrically connecting the connector and the electric motor to each other; 
an electronic component [¶28, switching elements with 27] that is electrically connected to the circuit substrate;  
and the holder has a circumferential wall [12c] that surrounds the connector and is arranged at an outer side of an outer circumferential edge of the circuit substrate [it is understood board is circumferential given housing is circumferential].  
While Kino teaches a holder [20] that holds the electronic component, the circuit substrate being fixed to the holder [25 fixed to 20 using 44], wherein the connector is integrated with the holder in a state [cited busbar passes through 34 which 34 is part of 20] in which the bus bar is electrically connected to the circuit substrate Kino does not explicitly mention the holder is made of plastic.  
Whereas Hattori teaches a holder holding electronic component made of plastic [22 see ¶41].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a holder made of plastic as suggested by Hattori because not only plastic is readily available, but also a more affordable material which can drive the overall cost down of a product.

Regarding claim 5. Kino as modified teaches the motor-driven compressor according to claim 1, wherein the electronic component is one of multiple electronic components that include a filter element and a switching element [switching element and 27 of Kino].


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. in view of Hattori et al. and further in view of Motoda (20130249335)
Regarding claim 2. Kino as modified teaches the motor-driven compressor according to claim 1, 
However, Kino as modified does not explicitly mention wherein the holder and the circuit substrate each include a positioning portion for positioning the holder and the circuit substrate relative to each other, and each positioning portion includes a plurality of positioning projections that are disposed in the holder, and a plurality of positioning holes that are provided in the circuit substrate, wherein the positioning projections are inserted into the corresponding positioning holes.

    PNG
    media_image1.png
    820
    920
    media_image1.png
    Greyscale

Motoda teaches wherein the holder [i.e. 12] and the circuit substrate [i.e. 15] each include a positioning portion [see A] for positioning the holder and the circuit substrate relative to each other, and each positioning portion includes a plurality of positioning projections that are disposed in the holder [see A extends from 12], 


    PNG
    media_image2.png
    547
    660
    media_image2.png
    Greyscale

and a plurality of positioning holes [holes can be seen in fig 4 since A is shown protruding in 15] that are provided in the circuit substrate, wherein the positioning projections are inserted into the corresponding positioning holes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kino power machine to include Motoda machine motor in order electric machine capable of ensuring a stable and strong electric connection between electric terminals.  



Allowable Subject Matter
Claims 3-4 and 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839